Order entered August 28, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00116-CR

                   MOISES ISMAEL VASQUEZ, Appellant

                                            V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 5
                            Dallas County, Texas
                    Trial Court Cause No. F18-47148-L

                                      ORDER

      Before the court is appellant’s August 26, 2020 second motion for extension

of time to file appellant’s brief. We GRANT the motion and ORDER appellant’s

brief filed on or before October 2, 2020.


                                                 /s/   CORY L. CARLYLE
                                                       JUSTICE